DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1,2, 4, 10, 19, 25-27, 31, 33, 45, 46, 50, and 51) in the reply filed on February 18, 2022 is acknowledged.
	In a phone call on May 18, 2022, applicant’s representative (Aeraj ul Haque) confirmed that Group I claims were elected and not Group II.

Specification
The use of trademarks has been noted in this application.  A trademark should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 10, 19, 26, 31, 33, and 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4, 10, 19, 31, 33 and 50, the phrase "optionally" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(h).
It is noted that claims 2, 4, 10, 19, 31, 33 and 50 recite the term “optionally”.  In most cases, the term “optionally” is used improperly.  The term optionally means “not required or mandatory”.  For example, a composition comprising A, B, C, and optionally D means that component D can or cannot be present (D is not required to be present).  It is noted that claim 45 demonstrates the proper use of the term “optionally” [optionally a chelator].  In the rejected claims, however, it appears the use of “optionally” is an attempt to define “preferred” embodiments or limitations.  For example, claim 2 states that the “diameter of the nanostructures is from about 70 nm to about 90 nm, optionally about 70 nm or about 90 nm”.  In this instance, the term optionally does not make sense given the definition of optionally (not required or mandatory).  
Claim 26 recites the limitation "metallic nanostructures" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 50 contain the trademark/trade name Biolipudure.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a blocking agent and, accordingly, the identification/description is indefinite.
	Claims 1 and 51 recite “plurality of protrusions”.  It is not clear what is meant by this phrase or what structure is encompassed by this phrase.  The published application, at paragraph [0026] states that “the anisotropic metallic nanostructures comprises a plurality of protrusions (spikes)”.  It is not clear what structure produces the spikes in the anisotropic metallic nanostructure.  In addition, it is not clear what structures produce a plurality of protrusions (spikes) in non-metallic nanostructures.  Paragraph [0076] states that the nanostructures include a plurality of protrusions, such as spikes or cone-shaped protrusions.  Again, it is not clear what structure produces the spikes or cone-shaped protrusions in the nanostructures. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 19, 25-27, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jana et al. (Anal. Chem, 2015, 87(7):3964-3972). 
The claims are directed to a method of detecting a target analyte in a sample comprising: 
(a) mixing the sample with a first detection conjugate and a second detection conjugate in a solution, wherein the first and second detection conjugates comprise nanostructures coupled to binding partners that are capable of specifically binding to the target analyte if present in the sample to form a complex between the first detection conjugate, the analyte, and the second detection conjugate wherein the nanostructures comprise a plurality of protrusions and wherein the average tip to tip diameter of the nanostructures is from about 50nm to about 120 nm; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet- visible-infrared spectrum; and 
(c) measuring an optical signal from the complex, wherein a change in the optical signal indicates the presence of the target analyte in the sample.
Jana discloses a method of detecting a target analyte in a sample [PSA Detection Using Nanostar Agglomeration, Pg. 3966, left column, last paragraph; a sandwich assay is developed in which nanostars coated in PSA antibody are aggregated via the PSA protein] comprising: 
(a) mixing the sample with a first detection conjugate and a second detection conjugate in a solution, wherein the first and second detection conjugates comprise nanostructures coupled to binding partners that are capable of specifically binding to the target analyte if present in the sample to form a complex between the first detection conjugate, the analyte, and the second detection conjugate [To detect very low concentrations of PSA . . . PSA was sandwiched between two batches of antibody-coated nanostars. For this, mouse monoclonal antibody . . . was first conjugated to one batch of MUA/OT-coated nanostars . . . Next, this solution was added to the other batch of nanostars, which has been conjugated with rabbit polyclonal antibody . . . specific for a different region of the PSA protein . . . The desired concentration of PSA was then added to a 50:50 mixture of the two antibody-coated nanostars and incubated overnight, Pg. 3966, left column, last paragraph] wherein the nanostructures comprise a plurality of protrusions [antibody-coated nanostars, Pg. 3966, left column, last paragraph] and wherein the average tip to tip diameter of the nanostructures is at least about 50 nm [see Pg. 3968, Figure 5]; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet-visible-infrared spectrum [the mixture was centrifuged and used for measurements, Pg. 3966, left column, last paragraph; All measurements of the localized surface plasmon resonances were carried out using a USB2000 + vis-NIR . . .configured with fiber optic cables and a cuvette holder, Pg. 3966, right column, first paragraph]; and 
(c) measuring an optical signal from the complex [All measurements of the localized surface plasmon resonances were carried out using a USB2000+vis-NIR . . . configured with fiber optic cables and a cuvette holder, Pg. 3966, right column, first paragraph], wherein a change in the optical signal indicates the presence of the target analyte in the sample [When these two batches of antibody-coated nanostars were mixed with PSA present, a “sandwich” conformation resulted, which caused nanostar aggregation. This aggregation should lead to greater shifts than the refractive-index based counterpart, due to plasmonic coupling . . . the degree of nanostar aggregation would reflect the PSA concentration . . . Indeed, the shifts were shown to be PSA-concentration-dependent, with shifts as small as 5 nm for low PSA concentrations and as large as 214 nm at saturating PSA concentrations . . . measurements were also carried out in the infrared region of the spectrum (1100-1800 nm), Pg. 3970, right column, first paragraph].
	For claim 2, the gold nanostars in Figure 5 are indicated as being greater than 50nm (nearly double 50nm).
	For claim 4, Jana et al. added high concentrations (1 mg/mL) of BSA to nanostars containing PSA antibody. This measures the nonspecific binding of other protein species that might be present in complex biological solutions, such as serum. A shift of 8 nm was observed upon addition of 1 mM BSA, which is still significantly smaller than the shifts observed upon PSA addition (see page 3971, left column).
	For claim 19, Jana et al. states that “a sandwich assay involving PSA was developed to aggregate the nanostars together for greater sensitivity. The sandwich assay did, indeed, give shifts close to 200 nm and was capable of detecting 10−17 M PSA in serum” (see the abstract).
	For claim 25, Jana et al. teaches that all measurements of the localized surface plasmon resonances were carried out using a USB2000 + vis-NIR configured with fiber optic cables and a cuvette holder [see Pg. 3966, right column, first paragraph].
	For claim 26, Jana et al. constructed gold nanostars.
	For claims 27 and 31, Jana et al. used two antibody conjugates that bind to PSA. 
	For claim 33, the analyte was PSA (a protein).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Rica Quesada et al. (WO 2014/020293; published February 6, 2014).
	The claims are directed to a method of detecting a target analyte in a sample comprising: 
(a) mixing the sample with a first detection conjugate and a second detection conjugate in a solution, wherein the first and second detection conjugates comprise nanostructures coupled to binding partners that are capable of specifically binding to the target analyte if present in the sample to form a complex between the first detection conjugate, the analyte, and the second detection conjugate wherein the nanostructures comprise a plurality of protrusions and wherein the average tip to tip diameter of the nanostructures is from about 50nm to about 120 nm; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet-visible-infrared spectrum; and 
(c) measuring an optical signal from the complex, wherein a change in the optical signal indicates the presence of the target analyte in the sample.
	De La Rica Quesada et al. teaches an assay to detect PSA where PVP-stabilized gold nanostars were modified with polyclonal anti-PSA1 raised in rabbit [first and second detection conjugates comprise nanostructures coupled to binding partners that are capable of specifically binding to the target analyte].  The antibody-modified gold nanostars ([Au] = 0.25 mM) were incubated with PSA (Sigma) in the concentration range between 10-19 and 10-12 g·mL-1 in a final volume of 1 ml for 2 h [mixing the sample with a first detection conjugate and a second detection conjugate in a solution].  Next, 10 μL of monoclonal anti-PSA developed in mouse (0.13 mg·ml-1) was added to detect the PSA with a sandwich immunoassay format. After 2 h, the particles were washed and re-dispersed in PBS and 20 μL of GOx-labeled anti-mouse lgG added for 2 hat room temperature.  Spectral changes were measured with a Jasco V-670 UV-vis-NIR spectrophotometer after 2 h [exposing the complex to a light source at a wavelength range within the ultraviolet-visible-infrared spectrum; and measuring an optical signal from the complex]. To demonstrate that the signal was specific and generated by the antibody-antigen recognition, control experiments were performed by following exactly the same procedure but substituting PSA for bovine serum albumin (BSA) during the analyte incubation step ( see pages 13-15).
	As for claim 10, De La Rica Quesada et al. used PVP-stabilized gold nanostars.  Thus, the solution contained PVP.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jana et al. (Anal. Chem, 2015, 87(7):3964-3972) as applied to claims 1, 2, 19, 25-27, 31 and 33  above, and further in view of Pei et al. (Journal of Materials Chemistry B, 2013, 1:3992-3998).
	The claim is are directed to the method of claim 1, wherein step (a) of mixing occurs in the presence of: 
(i) 3-((3-Cholamidopropyl) dimethylammino)-1-propanesulfonate (CHAPS); optionally wherein the CHAPS is present at a concentration of about 0.1% w/v to about 0.5% w/v, or about 0.2% w/v; or 
(ii) a polymeric material selected from polyethylene glycol (PEG), polyvinylpyrrolidone, gelatin, a cellulose, methylcellulose, dextran, polyallylamine, polyethyleneimine, polylysine, polyacrylic acid, polyvinylalcohol, and polyaspartic acid; optionally wherein the polymeric material is PEG, and wherein the PEG is present at a concentration from about 0.1% to about 5% w/v; or 
(iii) a blocking agent; optionally wherein the blocking agent is selected from bovine serum albumin (BSA), casein, gelatin, ovalbumin, and gamma-globulins; and optionally wherein the blocking agent is BSA present at a concentration of about 1% to about 5% w/v.
	The teachings of Jana et al. are outlined above and incorporated herein.  Jana et al. does not teach the limitations of claim 4.  However, Pei et al. teaches using BSA to block and prevent nonspecific binding 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods taught by Jana et al. and include a blocking step either when the nanostar conjugates are made or when the nanostar conjugates are used in the immunoassay to detect PSA.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Pei et al. (BSA prevents non-specific binding).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 19, 25-27, 31 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/536520 (reference application). 
	The instant claims are directed to a method of detecting a target analyte in a sample comprising: 
(a) mixing the sample with a first detection conjugate and a second detection conjugate in a solution, wherein the first and second detection conjugates comprise nanostructures coupled to binding partners that are capable of specifically binding to the target analyte if present in the sample to form a complex between the first detection conjugate, the analyte, and the second detection conjugate wherein the nanostructures comprise a plurality of protrusions and wherein the average tip to tip diameter of the nanostructures is from about 50nm to about 120 nm; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet-visible-infrared spectrum; and 
(c) measuring an optical signal from the complex, wherein a change in the optical signal indicates the presence of the target analyte in the sample.
The copending claims are directed to a method of detecting a target analyte in a sample comprising: 
(a) mixing the sample with a first detection conjugate and a second detection conjugate, wherein the first and second detection conjugates comprise composite metallic nanostructures coupled to binding partners that are capable of specifically binding to the target analyte if present in the sample to form a complex between the first detection conjugate, the analyte, and the second detection conjugate; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet- visible-infrared spectrum; and 
(c) measuring an optical signal from the complex, wherein a change in the optical signal indicates the presence of the target analyte in the sample.
The copending specification defines a spherical nanoparticle as having a diameter that ranges from about 5 nm to about 200 nm, from about 10 nm to about 100 nm, and from about 20 nm to about 60 nm. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 19, 25-27, 31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9835622. 
	The instant claims are directed to a method of detecting a target analyte in a sample comprising: 
(a) mixing the sample with a first detection conjugate and a second detection conjugate in a solution, wherein the first and second detection conjugates comprise nanostructures coupled to binding partners that are capable of specifically binding to the target analyte if present in the sample to form a complex between the first detection conjugate, the analyte, and the second detection conjugate wherein the nanostructures comprise a plurality of protrusions and wherein the average tip to tip diameter of the nanostructures is from about 50nm to about 120 nm; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet-visible-infrared spectrum; and 
(c) measuring an optical signal from the complex, wherein a change in the optical signal indicates the presence of the target analyte in the sample.
The patented claims are directed to a method of detecting a target analyte in a sample comprising: 
(a) mixing the sample with a first detection conjugate and a second detection conjugate in the presence of maltodextrin and bovine serum albumin, wherein the first and second detection conjugates comprise composite metallic nanostructures coupled to binding partners that are capable of specifically binding to the target analyte if present in the sample to form a complex between the first detection conjugate, the analyte, and the second detection conjugate; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet-visible-infrared spectrum; and 
(c) measuring an optical signal from the complex, wherein a change in the optical signal indicates the presence of the target analyte in the sample.
The patent specification defines a spherical nanoparticle as having a diameter that ranges from about 5 nm to about 200 nm, from about 10 nm to about 100 nm, and from about 20 nm to about 60 nm. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 4, 19, 25-27, 31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10429383. 
	The instant claims are directed to a method of detecting a target analyte in a sample comprising: 
(a) mixing the sample with a first detection conjugate and a second detection conjugate in a solution, wherein the first and second detection conjugates comprise nanostructures coupled to binding partners that are capable of specifically binding to the target analyte if present in the sample to form a complex between the first detection conjugate, the analyte, and the second detection conjugate wherein the nanostructures comprise a plurality of protrusions and wherein the average tip to tip diameter of the nanostructures is from about 50nm to about 120 nm; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet-visible-infrared spectrum; and 
(c) measuring an optical signal from the complex, wherein a change in the optical signal indicates the presence of the target analyte in the sample.
The patented claims are directed to a method of detecting a target analyte in a sample comprising: 
(a) mixing the sample with a first detection conjugate and a second detection conjugate in the presence of a salt and polyethylene glycol, wherein the polyethylene glycol is present at a concentration of between about 0.1 mg/mL to about 200 mg/mL, wherein the first and second detection conjugates comprise composite metallic nanostructures coupled to binding partners that are capable of specifically binding to the target analyte if present in the sample to form a complex between the first detection conjugate, the analyte, and the second detection conjugate, wherein the target analyte is a pathogenic antigen or antibody to a pathogenic antigen, wherein the pathogenic antigen is a viral or bacterial antigen; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet-visible-infrared spectrum; and 
(c) measuring an optical signal from the complex, wherein a change in the optical signal indicates the presence of the target analyte in the sample.
The patent specification defines a spherical nanoparticle as having a diameter that ranges from about 5 nm to about 200 nm, from about 10 nm to about 100 nm, and from about 20 nm to about 60 nm. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 4, 19, 25-27, 31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11215614. 
	The instant claims are directed to a method of detecting a target analyte in a sample comprising: 
(a) mixing the sample with a first detection conjugate and a second detection conjugate in a solution, wherein the first and second detection conjugates comprise nanostructures coupled to binding partners that are capable of specifically binding to the target analyte if present in the sample to form a complex between the first detection conjugate, the analyte, and the second detection conjugate wherein the nanostructures comprise a plurality of protrusions and wherein the average tip to tip diameter of the nanostructures is from about 50nm to about 120 nm; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet-visible-infrared spectrum; and 
(c) measuring an optical signal from the complex, wherein a change in the optical signal indicates the presence of the target analyte in the sample.
The patented claims are directed to a method of detecting a target analyte in a sample comprising: 
(a) mixing said sample with a first detection conjugate and a second detection conjugate, wherein each of said first and second detection conjugates comprises a metallic nanostructure coupled to a binding partner, wherein said metallic nanostructure comprises an alloy of gold and silver, and wherein said binding partner is capable of specifically binding to said target analyte to form a complex between said first detection conjugate, said analyte, and said second detection conjugate; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet-visible-infrared spectrum; and 
(c) measuring an optical signal from the complex, wherein a change in the optical signal indicates the presence of said target analyte in said sample.
The patent specification defines a spherical nanoparticle as having a diameter that ranges from about 5 nm to about 200 nm, from about 10 nm to about 100 nm, and from about 20 nm to about 60 nm. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Allowable Subject Matter
Claims 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Polyclonal antibodies would contain a mixture of different antibodies that bind to PSA.